This appeal is from a decree of the circuit court holding that the defendant's answer to the bill, filed by appellee against appellant, to enjoin an action at law, is insufficient and subject to demurrer.
It is a familiar principle of equity practice that a demurrer will not lie to an answer to bill in equity, and exceptions to an answer, while permissible, are rendered useless by the provisions of section 6547 of the Code 1923, except to rid such answer of scandalous matter. Code 1923, § 6564.
The statute does not authorize an appeal from such decree. Code 1923, § 6079.
Appeal is dismissed.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.